Citation Nr: 0336864	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an increased evaluation for 
histoplasmosis, status post thoracotomy with residual 
shortness of breath, currently evaluated as 
noncompensable.  

2.	Entitlement to an increased evaluation for a scar, 
status post thoracotomy, currently evaluated as 
noncompensable.  

3.	Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to March 
1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the veteran's claim of 
entitlement to service connection for histoplasmosis, status 
post thoracotomy with residual shortness of breath, evaluated 
as 0 percent disabling; continued to evaluate the veteran's 
service-connected scar, status post thoracotomy, as 0 percent 
disabling; and denied the veteran's claim of entitlement to 
an evaluation of 10 percent based upon multiple 
noncompensable service-connected disabilities.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In January 2003 the veteran 
perfected his appeal, and the issues were subsequently 
certified to the Board.  


FINDINGS OF FACT

1.	The veteran's service-connected histoplasmosis is 
manifested by shortness of breath, with no evidence of 
acute disease or other possible chronic processes.  

2.	The veteran's service-connected scar is manifested by a 
well-healed superficial 51-centimeter (cm) elliptical 
scar on his left chest wall, with some disfigurement.  

3.	The veteran's noncompensable service-connected 
disabilities do not clearly interfere with normal 
employability.  


CONCLUSIONS OF LAW

1.	The schedular criteria for a compensable evaluation for 
histoplasmosis, status post thoracotomy, with residual 
shortness of breath, have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6834 (2003).

2.	The schedular criteria for a compensable evaluation for 
a scar, status post thoracotomy have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.118, DC 7805 
(2002); 38 C.F.R. § 4.118, DC 7805 (effective on and 
after Aug. 30, 2002).

3.	The veteran's two separate service-connected 
disabilities, neither of which is disabling to a 
compensable degree, are not of such character as clearly 
to interfere with normal employability.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.324 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support his claim in a correspondence from 
the RO dated in July 2002 and in the January 2003 SOC.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
which establish compliance with VCAA).  

Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Discussion

A.  Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

B.  Histoplasmosis

The veteran's service-connected histoplasmosis is currently 
evaluated as 0 percent disabling pursuant to the provisions 
of 38 C.F.R. § 4.97, Diagnostic Code 6834.  

Under DC 6834, histoplasmosis of the lung manifested by 
chronic pulmonary mycosis with persistent fever, weight loss, 
night sweats, or massive hemoptysis is assigned an evaluation 
of 100 percent.  Chronic pulmonary mycosis requiring 
suppressive therapy, with no more than minimal symptoms such 
as occasional minor hemoptysis or productive cough, is 
assigned 50 percent; chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough is assigned 30 percent; and histoplasmosis with healed 
and inactive mycotic lesions, that is asymptomatic, is 
noncompensable.  

The veteran was afforded a VA examination in November 1989, 
at which time the examiner noted that there was no evidence 
of any chest pains, cough, sputum, or fever.  The veteran's 
appetite was good and it was noted that his weight had been 
the same for at least one year.  Physical examination 
revealed lungs that were clear to percussion and 
auscultation.  His pulmonary functioning tests were noted as 
normal for someone with a history of mild hypoxemia.  The 
veteran was diagnosed with histoplasmosis with no active 
disease.  

In September 2002 the veteran was afforded another VA 
examination.  The veteran continued to deny night sweats, 
fever, and weight loss.  Clinical evaluation revealed 
diminished breath sounds in the left upper lobe.  There was 
an area of vascular thinning and possible hyper-aeration in 
the left upper lobe, which was consistent with the veteran's 
history of lobectomy.  The examiner specifically noted that 
there was no acute disease or other possible chronic 
processes.  Otherwise, the veteran's lung fields were clear 
and within normal limits.  

The competent medical evidence is silent for any acute 
disease or chronic processes.  The veteran has continually 
denied any fever, night sweats, weight loss, and coughing.  
Therefore, the Board finds that his service-connected 
histoplasmosis, status post thoracotomy with residual 
shortness of breath, is asymptomatic and warrants a 0 percent 
evaluation under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6834.  

A higher evaluation of 30 percent is not warranted unless 
there is competent evidence of chronic pulmonary mycosis with 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  As discussed above, the veteran has no 
current acute or active disease.  He has no chronic disease 
processes, and he has specifically denied coughing.  
Therefore, he is not entitled to an evaluation of 30 percent 
or higher under DC 6834.  

The Board has considered the potential applicability of other 
diagnostic codes.  However, the veteran's service-connected 
lung condition does not appear to warrant a compensable 
evaluation under any other diagnostic codes.  

In addition, the Board notes that the U.S. Court of Appeals 
for Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, supra, as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.  

The Board has considered whether the veteran was entitled to 
a staged rating for his service-connected lung condition, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection has his service-connected lung 
condition been more disabling than as currently rated under 
this decision.  See Fenderson, supra.


C.  Scar

In an RO rating decision dated in January 1990 the veteran 
was granted service connection for a scar, residual of left 
thoracotomy.  That scar is currently evaluated as 0 percent 
disabling under the provisions of 38 C.F.R. § 4.118, DC 7805.  

Prior to August 30, 2002, superficial scars that were poorly 
nourished with repeated ulceration were evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  Superficial scars that were tender and painful 
on objective demonstration were evaluated as 10 percent 
disabling under DC 7804 (2002).  Other scars were rated based 
upon limitation of function of the affected part pursuant to 
38 C.F.R. § 4.118, DC 7805.  

Effective on and after August 30, 2002, superficial and 
unstable scars are evaluated as 10 percent disabling under 
Diagnostic Code 7803.  Superficial scars (i.e., scars that 
are not associated with underlying tissue damage) that are 
tender and painful on examination are evaluated as 10 percent 
disabling under DC 7804.  Under DC 7805, other scars are 
evaluated based upon limitation of motion of the affected 
part.  

The Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provided otherwise or permitted the Secretary 
. . . to do otherwise and the Secretary did so."  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Holliday v. 
Principi, supra.  

As noted above, the Federal Circuit recently overturned, in 
part, the Court's precedents in Karnas and Holliday.  See 
Kuzma, supra.  However, the Board notes that the Federal 
Circuit's decision in Kuzma appears to be limited to the 
retroactive application of section 3(a) of the VCAA.  There 
is no indication that the Federal Circuit intended Kuzma to 
completely overturn Karnas or Holliday.  See also VAOPGCPREC 
7-2003 (Nov. 19, 2003).

In short, the Board finds that the Court's ruling in Karnas 
continues to require retroactive consideration of changes in 
law, except for VCAA § 3(a), prior to the conclusion of the 
administrative or judicial appeals process.  In other words, 
the veteran is entitled to have his claim of entitlement to 
an increased rating considered under both the old and new 
provisions of Diagnostic Codes 7803-7805.  See Karnas, supra.  

The veteran was afforded a VA examination in September 2002.  
At the time of examination the veteran reported some 
discomfort associated with his service-connected scar.  
Physical examination revealed a 51-cm elliptical shaped scar 
on the veteran's left chest wall, which extended from his 
back to his lateral chest wall to his anterior chest wall.  
The scar was noted to be well healed.  The underlying tissue 
was intact.  There was no keloid or limitation of function.  
However, there was some superficial disfigurement.  

Inasmuch as the veteran's service-connected scar does not 
currently cause any limitation of function, it does not 
warrant a compensable evaluation.  See 38 C.F.R. § 4.118, 
DC 7805 (2002); 38 C.F.R. § 4.118, DC 7805 (2003) (effective 
on and after Aug. 30, 2002).  

The Board has considered other potentially applicable 
diagnostic codes.  However, the veteran's scar, residual left 
thoracotomy, does not currently warrant a compensable 
evaluation under any such diagnostic code.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002); Diagnostic Codes 
7803, 7804 (effective on and after Aug. 30, 2002).  See also 
DC 7803 (old and new versions), providing compensable ratings 
for disfiguring scars of the head, face, and neck, but not 
the chest.

D.  Multiple noncompensable service-connected disabilities

As noted above, the veteran is current service connected for 
histoplasmosis, status post thoracotomy with residual 
shortness of breath, currently evaluated as 0 percent 
disabling.  He is also service connected for a scar, status 
post left thoracotomy, currently evaluated as 0 percent 
disabling.  

Pursuant to 38 C.F.R. § 3.324, whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities is compensable in degree under the Schedule for 
Rating Disabilities the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  

In the present case, there is no indication that the 
veteran's service-connected disabilities interfere with 
normal employability.  His histoplasmosis is asymptomatic.  
It is not manifested by any active disease or chronic 
processes.  In addition, his scar is not causing any 
limitation of function.  Therefore, the veteran is not 
entitled to a 10 percent rating under 38 C.F.R. § 3.324.  


ORDER

A compensable evaluation for histoplasmosis, status post 
thoracotomy with residual shortness of breath, is denied.  

A compensable evaluation for scar, status post thoracotomy, 
is denied.  

A 10 percent rating due to multiple noncompensable 
disabilities is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



